NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted December 19, 2011
                                 Decided January 9, 2012

                                           Before

                            KENNETH F. RIPPLE, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 11‐2591

UNITED STATES OF AMERICA,                           Appeal from the United States District 
     Plaintiff‐Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 98 CR 889‐1
MOTTIO PASCHAL,
     Defendant‐Appellant.                           John F. Grady,
                                                    Judge.

                                         O R D E R

       Mottio Paschal pleaded guilty to a 1998 bank robbery and was sentenced to 120
months’ imprisonment and three years’ supervised release. But within months of
completing his prison term and beginning supervised release, he committed two more bank
robberies. He again pleaded guilty and was sentenced to an additional 75 months’
imprisonment. His probation officer then petitioned the district court to revoke his release,
and Paschal conceded that revocation was appropriate. The court revoked his release and
sentenced him to 12 months’ reimprisonment, consecutive to his current 75‐month sentence.
Paschal filed a notice of appeal, but his appointed counsel contends that the appeal is
frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738 (1967). Paschal did
not respond to counsel’s motion to withdraw. See CIR. R. 51(b). Our review is confined to the
No. 11‐2591                                                                                Page 2

potential issues identified in counsel’s facially adequate submission. See United States v.
Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

       Counsel first considers whether Paschal could challenge the revocation of his
supervised release. But Paschal has not indicated that he wants to contest the revocation,
and so counsel should not have explored possible challenges to it. See United States v.
Wheaton, 610 F.3d 389, 390–91 (7th Cir. 2010).

       Counsel also considers whether Paschal could mount a non‐frivolous challenge to
his 12‐month postrevocation sentence of reimprisonment, but properly concludes that any
such challenge would be frivolous. We review a district court’s sentence of reimprisonment
to determine if it is plainly unreasonable. See United States v. Jackson, 549 F.3d 1115, 1118 (7th
Cir. 2008). Here, Paschal’s bank robberies were grade A violations, see U.S.S.G. § 7B1.1(a)(1)
(noting that a “crime of violence” is a grade A violation; §4B1.2 cmt. n. 1 (classifying
robbery as a crime of violence); United States v. Roberson, 474 F.3d 432, 433 (7th Cir. 2007),
and his criminal history category was IV, yielding a guidelines range of 24 to 30 months’
imprisonment. In sentencing Paschal to 12 months, the judge acknowledged the factors in
18 U.S.C. § 3553(a), including defense counsel’s arguments about Paschal’s mental health
struggles, but regarded Paschal’s bank robberies while on supervised release as a “serious
matter” that could not go unpunished. In his view, the 24‐month sentence the government
requested would not “serve any useful purpose”; a 12‐month sentence was sufficient to
“make the point.” In light of these comments, it would be frivolous to contend that
Paschal’s below‐guideline sentence was plainly unreasonable.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.